1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

2
                                                                  Jun 06, 2019
3                       UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK


                       EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                 No. 2:13-cr-06071-SMJ
5
                              Plaintiff,       ORDER DENYING
6                                              DEFENDANT’S MOTION FOR
                 v.                            RECONSIDERATION
7
     MICHAEL PETER SPITZAUER,
8
                              Defendant.
9

10         Before the Court, without oral argument, is Michael Peter Spitzauer’s pro

11   se Motion for Reconsideration of Denial of 2255 Motion, ECF No. 275. Spitzauer

12   asks the Court to reconsider its May 20, 2019 order denying his 28 U.S.C. § 2255

13   motion to vacate, set aside, or correct his sentence, ECF No. 273. Having

14   reviewed the file and relevant legal authorities, the Court denies Spitzauer’s

15   motion for reconsideration.

16         Reconsideration “is an ‘extraordinary remedy’ usually available only when

17   (1) the court committed manifest errors of law or fact, (2) the court is presented

18   with newly discovered or previously unavailable evidence, (3) the decision was

19   manifestly unjust, or (4) there is an intervening change in the controlling law.”

20   Rishor v. Ferguson, 822 F.3d 482, 491–92 (9th Cir. 2016) (quoting Allstate Ins.




     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION - 1
1    Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011)); accord McDowell v.

2    Calderon, 197 F.3d 1253, 1255 n.1 (9th Cir. 1999) (en banc). Spitzauer fails to

3    meet this standard.

4          Spitzauer merely reiterates the argument he made in his § 2255 motion—

5    that his six-month prison sentence for committing new crimes in violation of his

6    supervised release conditions is invalid because the Court ultimately dismissed the

7    charges that formed the basis for those violations. ECF No. 273 at 4, 12; ECF No.

8    275. But the fact that the Court dismissed counts two and three of the Indictment

9    did not negate either (1) Spitzauer’s guilty plea to counts one and two of the

10   Information Superseding Indictment or (2) Spitzauer’s admission to violations two

11   and three in the petition to revoke his supervised release. The Court sentenced

12   Spitzauer to six months’ imprisonment because he, in fact, committed the crimes

13   of False Statement and Aggravated Identity Theft in violation of his supervised

14   release conditions.

15         Spitzauer overlooks the fact that the crimes to which he pleaded guilty are,

16   in substance, the same as the crimes alleged in the Indictment and the petition to

17   revoke his supervised release. The minor differences he identifies between those

18   documents and the Information Superseding Indictment are immaterial because,

19   fundamentally, they each describe the same criminal conduct. To find Spitzauer

20   violated his supervised release conditions, it needed only a preponderance of




     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION - 2
1    evidence showing he committed the crimes of False Statement and Aggravated

2    Identity Theft; conviction was not necessarily required. See United States v.

3    Williams, 741 F.3d 1057, 1059–60 (9th Cir. 2014). The Court had sufficient

4    evidence not only because Spitzauer pleaded guilty to those crimes, as alleged in

5    the Information Superseding Indictment, but also because he admitted the

6    violations described in the petition to revoke his supervised release, which

7    alleged, independently of both the Indictment and the Information Superseding

8    Indictment, that Spitzauer committed the crimes of False Statement and

9    Aggravated Identity Theft.

10         Spitzauer’s suggestion that the Court sentenced him for nothing remains

11   palpably incredible and patently frivolous. And Spitzauer otherwise fails to allege

12   facts that, if true, establish his sentence is invalid. For this reason, Spitzauer fails

13   to state a claim upon which relief can be granted. Therefore, the record

14   conclusively establishes Spitzauer is entitled to no relief on his § 2255 motion.

15         Because Spitzauer fails to demonstrate a manifest error of law or fact,

16   newly discovered or previously unavailable evidence, a manifestly unjust

17   decision, or an intervening change in controlling law, the Court declines to

18   reconsider its denial of his § 2255 motion.

19         The Court finds that Spitzauer has not made “a substantial showing of the

20   denial of a constitutional right,” 28 U.S.C. § 2253(b)(2), because “jurists of reason




     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION - 3
1    could [not] disagree with the [Court]’s resolution of his constitutional claims or

2    . . . conclude the issues presented are adequate to deserve encouragement to

3    proceed further,” Buck v. Davis, 137 S. Ct. 759, 773 (2017) (quoting Miller-El v.

4    Cockrell, 537 U.S. 322, 327 (2003)). Therefore, the Court declines to issue a

5    certificate of appealability. See Fed. R. App. P. 22(b)(1); 28 U.S.C.

6    § 2253(c)(1)(B).

7          Accordingly, IT IS HEREBY ORDERED:

8          1.    Spitzauer’s Motion for Reconsideration of Denial of 2255 Motion,

9                ECF No. 275, is DENIED.

10         2.    A certificate of appealability is DENIED.

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

12   and provide copies to the pro se movant and all counsel.

13         DATED this 6th day of June 2019.

14
                        SALVADOR MENDOZA, JR.
15                      United States District Judge

16

17

18

19

20



     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION - 4
